Case 2:18-cv-10264-CJC-KS Document 65 Filed 07/10/20 Page 1 of 2 Page ID #:461
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 18-10264-CJC (KS)                                              Date: July 10, 2020
 Title       Marcos Munoz v. California Department of Corrections et al




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                  Gay Roberson                                              N/A
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

          On July 1, 2019, Marcos Munoz (“Plaintiff”), a California state prisoner proceeding pro se
 and in forma pauperis (“IFP”), filed his third amended civil rights complaint (the “Complaint” or
 “TAC”) in this action. (Dkt. No. 20.) The TAC asserts, inter alia, that Plaintiff’s rights under the
 Eighth Amendment to the Constitution were violated by: the Los Angeles County Sheriff’s
 Department (“LACSD”); one LACSD Deputy Sheriff, Defendant J. Harris; four California
 Department of Corrections and Rehabilitation (“CDCR”) correctional officers at the California
 Correctional Institution at Tehachapi (“CCI-Tehachapi”) – Defendant C. Estrada, Defendant A. A.
 Little, and Defendant C. L. Nelson; and one unknown CDCR correctional counselor. Specifically,
 the TAC alleges that, on October 12, 2018, the unknown CDCR correctional counselor and the
 LACSD Transportation Bureau mixed Plaintiff, a protective custody inmate, with general custody
 inmates, exposing Plaintiff to an “organized hit” by other inmates. Plaintiff alleges that after he
 “disrupted the organized hit with force,” he surrendered to CDCR officers and was lying prone on
 the floor when he was unnecessarily pepper sprayed by Defendant Little.

          On July 10, 2019, the Court directed service of process on the named CDCR defendants.
 (Dkt. Nos. 21-23.) The Court also permitted Plaintiff to file a motion to conduct limited early
 discovery to ascertain the identity of the unknown correctional officer defendant or, alternatively,
 to file a signed document dismissing the unknown Doe Defendant without prejudice. (Dkt. No.
 21 at 21.)

         One year has now passed since the Court permitted Plaintiff to file a motion for limited
 discovery to ascertain the identity of the unknown Doe Defendant. Plaintiff has failed to timely
 identify and serve the unnamed correctional counselor against whom he raises claims, or show


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:18-cv-10264-CJC-KS Document 65 Filed 07/10/20 Page 2 of 2 Page ID #:462
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. CV 18-10264-CJC (KS)                                             Date: July 10, 2020
 Title       Marcos Munoz v. California Department of Corrections et al


 good cause for failure to do so under Federal Rule of Civil Procedure 4(m), nor has he requested
 an extension of time within which to do so. Accordingly, the Court may now recommend dismissal
 of the claims against the unnamed Doe Defendant pursuant to Rule 41(b) of the Federal Rules of
 Civil Procedure, which states that a civil action is subject to involuntary dismissal if a plaintiff
 “fails to prosecute or to comply with these rules or a court order.”

         However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE on or
 before July 31, 2020, why the Court should not recommend that Plaintiff’s claims against the
 unnamed Doe Defendant for failure to prosecute and comply with court orders. If Plaintiff wishes
 to proceed with his claims against the unnamed Doe Defendant, he may discharge this Order by
 filing: (1) a declaration signed under penalty of perjury that establishes good cause for Plaintiff’s
 failure to comply with the Court’s orders; or (2) a signed document dismissing the unknown Doe
 Defendant without prejudice, and, if he so chooses, he may file a motion to amend the TAC to
 include him or her as a named defendant at a later date.

        Plaintiff is advised that the failure to timely comply with this order may result in the
 dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and Local Rule 41-1.

         IT IS SO ORDERED.


                                                                                                   :
                                                                   Initials of Preparer   gr




 CV-90 (03/15)                           Civil Minutes – General                               Page 2 of 2
